NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           AUG 14 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MARTIN REINER,                                   No. 13-55437

              Plaintiff - Appellant,             D.C. No. 2:12-cv-08649-JST-RZ

  v.
                                                 MEMORANDUM*
STATE OF CALIFORNIA,
Department of Industrial Relations; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                            Submitted August 12, 2015**
                              San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN Circuit Judges.

       Martin Reiner, an attorney, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. §1983 action alleging constitutional violations in

connection with sanctions he received in a state administrative proceeding. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We may affirm on any ground

supported by the record, even if not relied upon by the district court. Forest

Guardians v. U.S. Forest Serv., 329 F.3d 1089, 1097 (9th Cir. 2003). We review

de novo the district court’s dismissal under the Rooker-Feldman doctrine, Noel v.

Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Claims 4 and 5 of Reiner’s complaint

as barred by the Rooker-Feldman doctrine because they constituted de facto

appeals of prior state court decisions and raised claims inextricably intertwined

with the state court decisions. See id. at 1163-65 (Rooker-Feldman bars de facto

appeals of a state court decision and constitutional claims “inextricably

intertwined” with the state court decision); see also Reusser v. Wachovia Bank,

N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de facto appeal is one in which “the

adjudication of the federal claims would undercut the state ruling or require the

district court to interpret the application of state laws or procedural rules” (citations

and internal quotation marks omitted)).

      The district court also dismissed Claims 1 and 2 on the grounds of the

Rooker-Feldman doctrine. We affirm. To the extent the Reiner’s claims depended

on finding the California Supreme Court’s order suspending Reiner from the

practice of law under Claim 2 was invalid, Rooker-Feldman applies, as it is a de


                                            2                                     13-55437
facto appeal of a state court’s adjudication. Reusser, 525 F.3d at 859. To the

extent that Reiner does not challenge the validity of the State Supreme Court’s

order of suspension, but focuses on ongoing proceeding in the State Bar Court,

Reiner’s request under claim 2 for injunctive relief against the State Bar Court and

various functionaries is subject to abstention under Younger v. Harris. 401 U.S. 37

(1971). All four requirements of Younger abstention apply. See Logan v. U.S.

Bank Nat’l Ass’n, 722 F.3d 1163, 1167 (9th Cir. 2013). We note that in the context

of analyzing the Younger abstention requirements, the Supreme Court has said that

states have “an extremely important interest in maintaining and assuring the

professional conduct of the attorneys [they] license[].” Middlesex Cnty. Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 434 (1982). Finally, to the extent

that Claim 2 could be construed as a request for a writ of mandamus, we affirm the

dismissal on the grounds that the district court lacked jurisdiction to grant

mandamus relief against state officers. See Demos v. U.S. Dist. Court for E.

District of Wa., 925 F.2d 1160, 1161 (9th Cir. 1991).

      We also affirm the dismissal of Claim 1 on Younger abstention grounds.

While the process regarding the sanctions in Claim 1 is not ongoing, voiding the

sanctions issued by the Workers Compensation Appeals Board would have the

same effect as voiding the State Bar Court proceedings.


                                           3                                    13-55437
      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Claim 3, Reiner’s state law claim for intentional

infliction of emotional distress. See Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 350 n.7 (1988) (where all federal claims are eliminated before trial, courts

generally should decline to exercise supplemental jurisdiction over remaining state

law claims); Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th Cir. 2004)

(standard of review).

      Reiner’s motions, filed on September 23, 2014, October 23, 2014, October

29, 2014, December 9, 2014, February 2, 2015, February 24, 2015, March 2, 2015,

March 17, 2015, March 30, 2015, April 3, 2015, April 21, 2015, May 4, 2015, and

May 14, 2015 are denied.

      AFFIRMED.




                                          4                                      13-55437